 


110 HR 3855 IH: To amend title 10, United States Code, to prohibit the disposal by the Department of Defense of surplus military items designated as Identification Friend or Foe items, to amend title 18, United States Code, to make it a misdemeanor to possess or traffics in Identification Friend or Foe items, and for other purposes.
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3855 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2007 
Mr. Meek of Florida introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 10, United States Code, to prohibit the disposal by the Department of Defense of surplus military items designated as Identification Friend or Foe items, to amend title 18, United States Code, to make it a misdemeanor to possess or traffics in Identification Friend or Foe items, and for other purposes. 
 
 
1.FindingsCongress makes the following findings: 
(1)When property of the Department of Defense is determined to be surplus to the needs of the Department, a demilitarization code is assigned to the property, which identifies the level of required demilitarization of the property before it is disposed of by the Department. 
(2)If surplus property is assigned a demilitarization code of D or its equivalent (in this section referred to as a Demil-D listed item), the property is required to be completely demilitarized and are not to be sold to the public. 
(3)The Department of Defense has recently implemented several enhancements in the process used by the Department for the disposal of surplus property to prevent the unauthorized release of Demil-D listed items.  
(4)If a Demil-D listed item is inadvertently sold, or property originally assigned a demilitarization code other than Demil-D is sold and the property’s demilitarization code is subsequently changed to a Demil-D listed item, the sales contractors used by the Department of Defense are required to attempt to retrieve the property from the purchaser.  
(5)Buyers of surplus Department of Defense property are notified at the time of purchase that the property must be returned if the demilitarization code is subsequently changed to a Demil-D listed item, but there is no enforcement capability to this obligation.  
(6)Identification Friend or Foe equipment and accessories are used by the Armed Forces to maintain the superior ability of members of the Armed Forces to operate under the cover of darkness and in inclement conditions, while providing for identification of fellow members.  
(7)Glo-patches and other Identification Friend or Foe equipment and accessories are Demil-D listed items, which requires the total destruction of the property and components by melting, cutting, tearing, scratching, crushing, breaking, punching, or neutralizing, so as to preclude restoration or repair to a usable condition. 
(8)Under current regulations, Identification Friend or Foe equipment and accessories may not be exported outside of the United States without express permission by the Department of Defense or the Department of State. 
(9)However, between August and October of 2006, 4,800 surplus combat uniforms bearing glo-tape patches were inadvertently sold despite a determination by the Department of Defense in July 2006 that the patches had to be removed and destroyed before the uniforms could be sold. 
(10)Subsequent investigation in June 2007 determined that Identification Friend or Foe equipment and accessories were easily obtained at retailers in several areas of the United States. 
(11)On January 20, 2007, between nine and twelve Iraqi insurgents successfully masqueraded as members of the United States Armed Forces while dressed in United States military combat fatigues, and were able to kill one soldier and abduct four other soldiers, highlighting the dangers faced by members of the Armed Forces when the enemy is able to disguise itself as members of the United States Armed Forces. 
2.Prohibition on sale or donation by the Department of Defense of Identification Friend or Foe equipment and accessories 
(a)ProhibitionChapter 153 of title 10, United States Code, is amended by inserting after section 2572 the following new section: 
 
2573.Prohibition on sale or donation of Identification Friend or Foe equipment and accessories 
(a)ProhibitionThe Secretary of Defense may not authorize the sale, resale, or donation of equipment or accessories of the Department of Defense designated as Identification Friend or Foe equipment or accessories. 
(b)ExceptionsThe prohibition contained in subsection (a) does not apply to the following: 
(1)The sale of Identification Friend or Foe equipment or accessories by the Department of Defense, including a nonappropriated fund instrumentalities of the Department, to a member of the armed forces possessing valid military identification for the member’s personal use. 
(2)The sale or donation of Identification Friend or Foe equipment or accessories to a museum or similar organization located in the United States that is involved in the preservation of equipment of the armed forces for historical purposes, except that no more than one item of each type of Identification Friend or Foe equipment or accessories may be sold or donated to any one such museum or organization. 
(3)Such other sale or donation as the Secretary of Defense determines could not result in the Identification Friend or Foe equipment or accessories being acquired by enemies of the United States. 
(c)Notice of Prohibition of Sale of IFF equipment or accessoriesThe Secretary of Defense shall require the prohibition specified in this section to be prominently and immediately displayed on any media that provides for the private purchase of surplus military equipment. 
(d)Identification Friend or Foe equipment or accessory definedIn this section, the term “Identification Friend or Foe equipment or accessory” means any system of infrared or reflective components designed and manufactured at the request of, and to the specifications of, the Department of Defense to be used for the identification of a person as a member of the armed forces in poor lighting conditions.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2572 the following new item: 
 
 
2573. Prohibition on sale or donation of Identification Friend or Foe equipment and accessories.. 
3.Prohibition on unauthorized possession of Identification Friend or Foe equipment and accessoriesSection 701 of title 18, United States Code, is amended— 
(1)by striking Whoever and inserting (a) Agency badges, identification cards, or other insignia.—Whoever; and 
(2)by adding at the end the following new subsection: 
 
(b)Military identification friend or foe equipment or accessoriesWhoever manufactures, sells, or possesses any identification friend or foe equipment or accessories, or any colorable imitation thereof, except as authorized under regulations made pursuant to law, shall be fined under this title or imprisoned not more than six months, or both. In this subsection, the term “Identification Friend or Foe equipment or accessory” means any system of infrared or reflective components designed and manufactured at the request of, and to the specifications of, the Department of Defense to be used for the identification of a person as a member of the armed forces in poor lighting conditions.. 
4.Effective dateThe amendments made by this section shall take effect 30 days after the date of the enactment of this Act.   
 
